Citation Nr: 1340960	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for phimosis.

3. Entitlement to service connection for congestive heart failure (CHF) and chronic arterial fibrillation (CAF) (claimed as heart condition).

4. Entitlement to service connection for a skin disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for a gallbladder disorder, to include gallstones.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for diabetes mellitus.

9. Entitlement to service connection for colon polyps.

10. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to diabetes mellitus.

11. Entitlement to service connection for gastroesophageal reflux disease (GERD).

12. Entitlement to service connection for vision problems.

13. Entitlement to an initial rating higher than 10 percent for bilateral hearing loss disability.

14. Entitlement to an initial compensable rating for hemorrhoids.

15. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from November 1964 to November 1967 and the Navy from March 1973 to December 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office.  In that decision, the RO also denied the Veteran's claims for service connection for a left knee disability and a bilateral foot disability.  In response, he filed a timely notice of disagreement (NOD) concerning these other claims, and as required, was provided a statement of the case (SOC) in June 2010.  On that same day, a decision review officer (DRO) granted the claims of entitlement to service connection for the left knee disability and bilateral foot disability, and assigned an earlier effective date for the Veteran's service connected bilateral hearing loss and hemorrhoids.  These were considered full grants of the benefits sought on appeal.  Therefore, the SOC did not refer to these issues.  When the Veteran subsequently filed his June 2010 substantive appeal (VA Form 9), he specifically indicated that he was only continuing to appeal the claims listed in the SOC.  He therefore only perfected his appeal to those claims.  See C.F.R. § 20.200 (2013) (An appeal to the Board consists of a timely filed NOD in writing and, after receipt of an SOC, a timely filed substantive appeal, e.g., a VA Form 9 or equivalent statement).  Therefore, the Board has limited its consideration accordingly.

The appeal of the claims of entitlement to service connection for a heart condition and a skin disability, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below.  Rather than being immediately decided, these claims are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  Whereas the Board instead is going ahead and deciding the remaining claims.



FINDINGS OF FACT

1. There is no probative (meaning competent and credible) evidence of record confirming the Veteran currently has tinnitus, or that he has had this alleged condition at any point since filing these claims.

2. The probative evidence fails to demonstrate that the Veteran has phimosis that is related to his active duty service.

3. The probative evidence fails to demonstrate that the Veteran has a right knee disability that is related to his active duty service, to specifically include the symptoms he experienced in service and resultant diagnosis.

4. The probative evidence fails to demonstrate that the Veteran has a gallbladder disorder related to his active duty service.

5. The probative evidence fails to demonstrate that the Veteran's sleep apnea is related to his active duty service.

6. The probative evidence fails to demonstrate that the Veteran's diabetes mellitus incepted during his service or to a compensable degree within one year of his discharge, or that it is otherwise related or attributable to his service.

7. The probative evidence fails to demonstrate that the Veteran's colon polyps are related to his active duty service.

8. The probative evidence fails to demonstrate that the Veteran's ED is related to his active duty service, and since his diabetes mellitus is unrelated to his military service, his ED necessarily is not secondarily related to his service by way of this disability because it is not service connected.

9. The probative evidence fails to demonstrate that the Veteran's GERD is related to his active duty service.

10. The probative evidence fails to demonstrate that the Veteran's vision problems are related to his active duty service.

11. The Veteran's hearing acuity has been found to be, at worst, level V in his right ear and level IV in his left ear.

12. The Veteran's hemorrhoids are manifested by pain and occasional bleeding, but without thrombosis, fissures, persistent bleeding, or anemia.  The report of his most recent examination also shows no current hemorrhoids.


CONCLUSION OF LAW

1. Tinnitus was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2. Phimosis was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3. A right knee disability was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4. A gallbladder disorder was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5. Sleep apnea was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6. Diabetes mellitus was not incurred in or aggravated by the Veteran's active service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).

7. Colon polyps were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

8. ED was not incurred in or aggravated by the Veteran's active service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

9. GERD was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

10. Vision problems were not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

11. The criteria are not met for an initial rating higher than 10 percent for bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85-87 (2013).

12. The criteria are not met for an initial compensable rating for hemorrhoids.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4,7. 4.114, Diagnostic Code (DC) 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical claims file and the electronic ("Virtual VA") claims file, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all of the relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court/CAVC) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding this claim in October 2009, November 2008, December 2008, and September 2009 letters informed the Veteran of all five elements of his claim, gave examples of the types of evidence he could submit in support of his claim, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support his claim.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Veteran's STRs and VA and private treatment records are in the file.  He has not identified any records that remain outstanding.  Thus, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in August 2009, the Veteran was afforded VA compensation examinations for the necessary medical nexus opinions regarding his claims for service connection for tinnitus, right knee disability, and GERD, and his claims for increased ratings for his service-connected hearing loss and hemorrhoids.  The VA examination reports provide the information needed to make an informed decision on his claims.  It is evident from the reports that the examiners reviewed the claims file for the pertinent history, including of the injuries in service and of the complaints, evaluation and treatment in the aftermath and during the many years since.  The examiners also performed personal physical evaluations of the Veteran and, most importantly, provided explanatory rationale for the consequent opinions that are grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board realizes the Veteran has not been provided VA examinations in response to his claims of entitlement to service connection for phimosis, a gallbladder disorder, sleep apnea, diabetes mellitus, colon polyps, ED, and vision problems.  Additionally, no VA medical opinions have been obtained in response to these claims.  VA is obliged to provide a VA examination or medical opinion when (1) there is competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates that the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veteran Court (CAVC) and Federal Circuit Court clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed below, there is no competent evidence suggesting the Veteran's phimosis, gallbladder disorder, sleep apnea, diabetes mellitus, colon polyps, ED, and vision problems are etiologically related to his active military service.  Indeed, there is no indication that the Veteran even suffers from all of these conditions, vision problems in particular.  There is not the required evidence concerning these claims to warrant the scheduling of VA compensation examinations for medical opinions.  The Veteran's mere belief that these conditions are the result of his active service is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion, as this would circumvent the craftily tailored language of the statutes and regulations governing when examinations and opinions should be obtained.  VA is not required to schedule an examination for a medical opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Accordingly, the Board may proceed with appellate review of this claim.

III. Legal Criteria for Service Connection Claims

Service connection is granted for current disability resulting from a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases are considered chronic, per se, including arthritis and diabetes mellitus, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection on a direct-incurrence basis requires competent and credible evidence showing: (1) the Veteran has the alleged disability or, at the very least, indicating he has at some point since the filing of his claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  In this circumstance, a showing of continuity of symptomatology since service is required to establish chronicity of disease or injury in service and in turn link current disability to service.  38 C.F.R. § 3.303(b).  However, the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) since has clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that this notion of continuity of symptomatology is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

In addition, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit Court commented that competence to establish a diagnosis of a condition can exist when: (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Federal Circuit Court has further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  But as also observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is "credible," or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Only if evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465 (1994); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In ascertaining the competency of lay evidence, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Laypersons equally have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

Competent medical evidence, as opposed to lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604  (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997).  As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

IV. Analysis of Service Connection Claims

A. Service Connection for Tinnitus

The Veteran claims he has tinnitus as a result of his active duty service.

A review of the Veteran's STRs are silent for complaints of, treatment for, or a diagnosis of tinnitus.  His October 1989 separation examination also did not mention any tinnitus.

In August 2009, the Veteran was afforded a VA audiology examination.  At that time, he reported that he last experienced tinnitus when he was in the Army in the 1960s, when he had acute ringing in his ears after range fire and artillery fire.  The Veteran reported that he has not had tinnitus since then, and the examiner declined to make a diagnosis of tinnitus.

As explained above, the first and indeed perhaps most fundamental requirement for any claim for service connection is there must be competent and credible evidence confirming the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, also, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

A review of the evidence of record shows that while the Veteran reported experiencing tinnitus during active service, the tinnitus fully resolved prior to separation and there is no medical evidence of a current diagnosis or symptoms of tinnitus.  Moreover, while the Veteran would be competent to report current tinnitus, he has not made any such claims.  See Charles, 16 Vet. App. 370.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B. Service Connection for Phimosis

The Veteran claims that he has phimosis (also referred to as phimois in claims file) as a result of his active duty service.

A review of the Veteran's STRs show he was treated for acute epidydimitis in 1967; however, the records are negative for symptoms of or a diagnosis of phimosis during service.  His separation examination was also silent for phimosis or any related problems.

The post-service medical evidence of record demonstrates that there is no competent and credible evidence indicating symptoms or a diagnosis of phimosis until approximately December 1998, so approximately 9 years after his separation from service.  At that time, he was advised to consult with a urologist regarding circumcision.  He was seen again in 2007 for a rash on the tip of his penis.  He was noted to still be uncircumcised at the time.  There is no indication from the post-service medical evidence of record that the Veteran's diagnosis of phimosis is in any way related to his active service.

The Board acknowledges the Veteran's assertion that his phimosis is related to his active service.  However, he is not competent to specify the etiology of any current phimosis, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.  Finally, there is no evidence of record indicating a nexus between the Veteran's phimosis and his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for phimosis is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Service Connection for a Right Knee Disability

The Veteran claims that he has a left knee disability as a result of his active duty service, to include due to left knee injuries he incurred while in active service.

A review of the Veteran's STRs show that he was treated for left knee pain twice while in service.  He is already being compensated for left knee strain with X-ray evidence of osteoarthritic change.  In April 1989, the Veteran reported to medical with complaints of knee pain; however, no diagnosis was made and there is no indication of which knee, or if both, were painful.  There is no specific evidence of treatment for a right knee disability during his active service.  His separation examination has a notation of bilateral chronic ligament strain of his lower extremities; however, this appears to refer to his ankles.  The Board notes that the Veteran is already service connected for a bilateral foot disability.

In August 2009, the Veteran was afforded a VA examination for his knees.  At that time, the Veteran reported daily pain and swelling of both knees.  He reported twisting injuries of his knees several times while in service, so presumably affecting both knees.  He stated he was treated with Ibuprofen, an over-the-counter pain medication, and ice at the time of his injuries, and he currently used sports cream and ace wraps as needed for his symptoms.  He reported his symptoms were getting progressively worse, but he denied needing hospitalization or surgery for his knees, and also stated there was no history of trauma to the joints.  The examiner made a diagnosis of bilateral knee strain and reported he found no evidence of arthritis.  He did not make a finding regarding etiology of the right knee disability.

A review of the Veteran's treatment records show that, while he receives treatment for numerous conditions, it does not appear that he has been treated for a right knee disability by either the VA or a private treatment provider.

The Board notes that the Veteran is competent to report that he currently experiences knee pain and a medical professional has diagnosed him with right knee strain.  However, as a lay person, he is not competent to specify the etiology of any current right knee disability, as this would constitute a medical conclusion which he is not competent to make.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.

There is no competent evidence of a right knee disability in service and no evidence of arthritis within one year of separation from service, nor is there a diagnosis of right knee arthritis currently.  Therefore, presumptive service connection is not applicable for this disability.

There is also no evidence that the Veteran's current right knee strain is etiologically related to his active service.  The first record of a right knee disability is from the August 2009 VA examination, so twenty years after the Veteran's active service.  
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D. 
Service Connection for a Gallbladder Disorder

The Veteran claims he has a gallbladder disorder, to include gallstones, as a result of his active service.

His STRs do not mention any complaints or diagnosis of a gallbladder disorder or gallstones.  In addition, his October 1989 separation examination is also negative for any mention of gallbladder problems or gallstones.  

After separation from service, in October 2007, a computer tomography (CT) scan revealed small calcification within the gallbladder consistent with cholelithiasis, or a gallstone.  A May 2008 CT scan revealed a small 4 millimeter stone in the gallbladder, and in September 2008, his gallstone was described as asymptomatic.  There is no indication from the treatment records that his gallstone is related to his active service

While the evidence reveals that the Veteran currently has gallstones, there is no evidence that he had gallstones while in service.  The Veteran has not alleged that he has had gallstones since service, and even so, as a layperson, he cannot specify the etiology of his current gallstones.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.

In sum, the earliest record of gallstones was October 2007, nearly twenty years after his active service, and there is no competent evidence linking his current diagnosis to his active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for gallstones is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E. Service Connection for Sleep Apnea

The Veteran claims he has sleep apnea as a result of his active service.

The Veteran's STRs are negative for treatment for or a diagnosis of sleep apnea.  His examination upon separation from active service also fails to mention sleep apnea or sleep troubles of any type.  

A review of the Veteran's post-service treatment records shows that in January 2004, the Veteran complained that for the past three or four months, he had been feeling fatigued, with general malaise and daytime sleepiness.  At that time, the Veteran stated that he snored all the time and sometimes woke up at night unable to breath.  The doctor made a notation to rule out sleep apnea; however, there is no further indication of tests or diagnoses at that time related to the Veteran's sleep problems.  A September 2008 "Problem List" by the same doctor included "[d]aytime somnolence, probable sleep apnea."  In July 2009, the Veteran underwent a diagnostic sleep study where he was diagnosed with moderate obstructive sleep apnea with severe desaturation.  There is no indication from the treatment notes of record that his current diagnosis of sleep apnea is related to his active service.

In a February 2010 statement, the Veteran reported that he suffered from sleep apnea during service and still does.  He stated that he put up with the symptoms and "continued[d] on."  In his September 2009 and December 2009 statements, the Veteran also stated that he had sleep apnea during service, but that it "was not a known thing back then."  While the Board acknowledges that the Veteran believes he had sleep apnea in service, the Veteran is not competent to report the etiology of any currently present sleep apnea, as that is a conclusion which requires medical expertise outside of the common knowledge of a lay person.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.  Moreover, the first evidence of complaints of symptoms associated with sleep apnea are from January 2004, so well after the Veteran's separation in December 1989.  Additionally, at the time of the initial complaints of sleep apnea symptoms in January 2004, the Veteran specifically reported that his symptoms had only been occurring for approximately three to four months.  Therefore, his later statements that he had experienced symptoms since service, which were received after his claim for service connection, are simply not credible.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for sleep apnea is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

F. Service Connection for Diabetes Mellitus

The Veteran claims he has diabetes mellitus as a result of his active service.

A review of the Veteran's STRs and separation examination are negative for any reference to diabetes mellitus.

The post-service medical evidence of record demonstrates that there is no competent and credible evidence indicating symptoms of or a diagnosis of diabetes mellitus until approximately September 1997, approximately eight years after his separation from service.  There is no indication from the treatment records that the Veteran's diabetes mellitus is related to his active service.

The Board acknowledges that the Veteran believes his diabetes mellitus is related to active service; however, he is not competent to specify the etiology of his current diabetes mellitus, as that would constitute a medical conclusion which he is not competent to make.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.

There is no competent or credible evidence that the Veteran's current diabetes mellitus is related to his active service.  Moreover, the evidence of record shows that his diabetes mellitus was diagnosed around September 1997, so it also did not manifest to a compensable degree within a year of separation from active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for diabetes mellitus is not warranted, including on a presumptive basis as there is no evidence of incurrence within a year of separation from service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

G. Service Connection for Colon Polyps

The Veteran claims he has colon polyps as a result of his active service.

A review of the his STRs and separation examination show no indication the Veteran was treated for colon polyps while in service.

The Veteran's post-service medical records reveal that in September 1996, a colonoscopy and polypectomy were performed to remove a minute polyp in the lower sigmoid region.  In 2007, the Veteran again had a sigmoid polyp removed.  There is no indication from the treatment records that he was diagnosed with a disability resulting in colon polyps.

Further, while the evidence reveals that the Veteran had colon polyps, there is no evidence that he had the polyps while in service, nor does the Veteran claim that he did.  The earliest record of polyps was September 1996, approximately seven years after the Veteran's separation from active service.  And the Veteran, as a layperson, cannot specify the etiology of his recent colon polyps, as that would constitute a conclusion that requires medical expertise outside of the common knowledge of a layperson.  See Jandreau, 492 F.3d 1372; see also Davidson, 581 F.3d 1372.

Moreover, the Board notes that any colon polyps the Veteran had were removed during his colonoscopies.  He does not claim that he currently has colon polyps, nor do his treatment records suggest that he does.  As the evidence does not establish that the Veteran currently has colon polyps or residuals from colon polyps and there is no competent evidence that his colon polyps were related to his service, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain, 21 Vet. App. 319.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for colon polyps is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

H. Service Connection for ED, to Include as Secondary to Diabetes Mellitus

The Veteran claims he has ED due to his active service, to include as secondary to his diabetes mellitus.  The Board notes that a claim for secondary service connection requires an established service-connected disability.  As the claim for service connection for diabetes mellitus has been denied, the Board finds no legal or factual merit to the claim of entitlement to secondary service connection for ED.

Further, the evidence does not show, and the Veteran has not asserted, that he has ED that was incurred in or otherwise related to his active service.  In fact, his separation examinations, as well as his STRs, are silent for reports of ED during active service.  While the Veteran's post-service treatment records mention ED in a September 2009 list of his medical problems, there is no evidence that any current ED is related in any way to his active service.  Therefore, the Board finds that service connection is also not warranted for ED on a direct basis.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for ED is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection for GERD

The Veteran asserts that he has GERD as a result of his active service.

A review of the evidence shows that the Veteran's STRs, as well as his separation examination, are negative for any symptoms or treatment related to GERD.

In August 2009, the Veteran was afforded a VA examination for his GERD.  At that time, the Veteran reported a history of GERD since 1973.  He reported that he took Zantac, an over-the-counter medication, daily or as needed and had a good response from it.  He described his GERD as intermittent with remissions, and reported that he had esophageal distress several times a week that was accompanied by frequent and moderate substernal pain.  He also reported heartburn several times a week but denied experiencing other symptoms.  The examiner made a diagnosis of GERD but did not provide an opinion as to etiology.

The Board notes that the Veteran is competent to report when his symptoms of GERD began. 

In Buchanan, 451 F.3d 1331, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan; however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336.  Moreover, although the Board cannot reject a claimant's statements, including regarding the supposed history or chronic recurrence of his disability, merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartwright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337.

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991).

In Kahana v. Shinseki, 24 Vet. App. 428 (2011), and Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the higher Veterans Court and even higher Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Still, ultimately, the Board must consider all of the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2001).

Here, the Board notes that the only time the Veteran claims that his GERD began in service was during his August 2009 VA examination, where he reported having GERD since 1973.  The Veteran's STRs are silent for GERD, as are the numerous statements he submitted after filing his claim.  The Veteran's current treatment records do not even reflect symptoms or complaints related to GERD.

Accordingly, the lack of any contemporaneous evidence in this instance tends to diminish the reliability or trustworthiness of the single lay statement the Veteran provided long after the fact alleging that he had GERD during his military service.  Therefore, the Board finds his statement that he had GERD since 1973 not credible.  Further, it is not enough merely for the Veteran to claim he sustained relevant injury or injuries during his service, rather, there also must be the required proof of consequent disability, which, here, there simply is not.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  So in sum, the Board finds the Veteran's claim of GERD in service not credible, and accordingly, there can be no nexus between his current GERD and his active service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for GERD is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

J. Service Connection for Vision Problems

The Veteran claims that he has vision problems as a result of his active service.

A review of the Veteran's STRs shows that in April 1986, the Veteran complained of occasional blurred vision at a distance and near.  However, the optometrist reported at the time that this vision was in general good.  There were no other complaints of vision problems in service.

The Board notes that upon his separation from active service, the Veteran was given a vision examination.  There are no notations on his Report of Medical Examination indicating that he had defective vision.  In fact, the Report states that the Veteran had full field of vision, and he passed the tests for color vision and night vision.  His depth perception was not examined at the time.

The Veteran's post-service records are silent for any complaints of vision problems.

As explained above, the first and most fundamental requirement for any claim for service connection is there must be competent and credible evidence confirming the Veteran has a current disability.  See Degmetich, 8 Vet. App. 208; 104 F.3d 1328; but see, also, McClain, 21 Vet. App. 319.

A review of the evidence of record shows there is no medical evidence of a current diagnosis or symptoms of vision problems.  There is no indication that the Veteran experienced further vision problems after that single complaint in service or after his discharge from service.  Moreover, the Board notes that even if the Veteran has current vision problems, there must be a diagnosis of a current disability.  A diagnosis is defined as "the determination of the nature of a case of disease."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 514 (31st ed. 2007).  A symptom is defined as "any subjective evidence of disease or of a patient's condition, i.e., such evidence as perceived by the patient; a noticeable change in a patient's condition indicative of some bodily or mental state."  Id. at 1843.  Therefore, even if the Veteran had a current vision problem, it would most likely be a symptom of a different diagnosis rather than a diagnosed disability itself.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for vision problems is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
V. Legal Criteria for Increased Rating Claims

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided, as this would contravene VA's anti-pyramiding regulation.  See 38 C.F.R. § 4.14.  However, this does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A. Rating Criteria for Hearing Loss

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Table VI, "Numeric Designation of  Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85 (c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85 (d).

Table VII, "Percentage Evaluations for Hearing Impairment" is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86.

B. Analysis of an Initial Rating Higher Than 10 Percent for Bilateral Hearing Loss Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2009 the Veteran was afforded a VA audiology examination.  At that time, the Veteran reported bilateral hearing loss that began in service.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right
20
45
80
75
55
Left
20
35
65
65
46.25

Speech recognition ability was measured at 72 percent in the right ear and 72 percent in the left ear.  The examiner diagnosed bilateral mixed hearing loss.  As the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) was not 55 decibels or more, the Veteran was not qualified for consideration under both table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying these values to the rating criteria results in a numeric designation of Level V in the right ear and Level IV in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 10 percent rating.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board notes that the August 2009 VA examination report has sections titled "Effect on Occupation" and "Description of Other Significant Effects on Occupational Activities" in which the examiner clearly stated the effects the Veteran's bilateral hearing loss disability had on both his occupational and daily activities.  Therefore, the Board finds that the VA examination report is in substantial compliance with the guidelines of Martinak.

In sum, the Veteran's right ear hearing loss disability is not shown to be worse than Level V and his left ear hearing loss disability is not shown to be been worse than Level IV.  These results fall squarely within the schedular criteria for a 10 percent rating.  The criteria for a higher disability rating are therefore not met.  38 C.F.R. §§ 4.85-87.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

C. Rating Criteria for Hemorrhoids

Hemorrhoids, both external and internal, are rated under 38 C.F.R. § 4.114, DC 7336. 

A 0 percent rating is warranted where there are mild or moderate hemorrhoids.  A 10 percent rating is warranted when there is evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences.   A maximum 20 percent rating is assigned when there is evidence of hemorrhoids with persistent bleeding and secondary anemia, or hemorrhoids with fissures. 

D. Analysis of an Initial Compensable Rating for Hemorrhoids

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath, 1 Vet. App. 589, the Board has reviewed all evidence of record pertaining to the history of the service-connected hemorrhoids.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In August 2009, the Veteran was afforded a VA examination for his hemorrhoids.  At that time, the Veteran reported flares of his hemorrhoids every six to eight weeks, with rectal bleeding every couple of months.  He reported that his symptoms were intermittent with remissions.  He stated that he used Preparation H, an over-the-counter medication, as needed to treat symptoms.  At the time, the examiner noted that the Veteran did not have an acute flare of his hemorrhoids.

The Board notes that VA examinations should be conducted during a flare-up period, if practicable.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).

However, the Board finds that the Veteran's hemorrhoid flare-ups are of too short a duration to make a new VA examination practical.  Moreover, such an examination would not be helpful for evaluation sake, since the Board is willing to accept the Veteran's statements regarding the rate and frequency of his bleeding on such occasions.

The Board notes that while the Veteran receives treatment for numerous other conditions, there is no evidence of VA or private treatment for hemorrhoids, to include during any flare-ups.

The Board finds that the Veteran is not entitled to a compensable disability rating for his hemorrhoids.  In this regard, the Board notes that there is no objective evidence that the hemorrhoids are large or thrombotic, or that they have excessive redundant tissue evidencing frequent recurrences.  Additionally, there is no evidence indicating that the hemorrhoids involve persistent bleeding, secondary anemia, or fissures.  Rather, the Veteran's hemorrhoids are intermittent and occur every six to eight weeks, with rectal bleeding every couple of months that is treated with over-the-counter medication.  38 C.F.R. § 4.114, DC 7336.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

E. Extra-Schedular Consideration

The Board also has considered whether the Veteran's claims should be referred for an extra-schedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is unwarranted.  As discussed, the Veteran's service-connected bilateral hearing loss disability and hemorrhoids are contemplated and reasonably described by the regular schedular rating criteria, which account both for various types of symptoms and their effects on occupational and social functioning.  See id.  He does not have symptoms associated with these disability that have been left uncompensated or unaccounted for by his schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds there is not the required suggestion that his 
service-connected bilateral hearing loss disability or hemorrhoids present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular evaluation is adequate to rate these disabilities.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for phimosis is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a gallbladder disorder, to include gallstones, is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for colon polyps is denied.

Entitlement to service connection for erectile dysfunction is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for vision problems is denied.

Entitlement to initial rating higher than 10 percent for bilateral hearing loss disability is denied.

Entitlement to an initial compensable rating for hemorrhoids is denied.


REMAND

While the Board sincerely regrets the additional delay that inevitably will result, the claims of entitlement to service connection for a heart condition and a skin disability must be remanded to ensure they receive all due consideration.

With regards to his claim of entitlement to service connection for a heart condition, a review of his post-service treatment records show he has been receiving treatment for chest and heart-related problems since 1992.  In October 1992, a chest X-ray showed an interstitial pattern that was diagnosed as probable fibrosis.  More recent treatment was for atrial fibrillation, hypertension, pulmonary emboli, and congestive heart failure.

The Board notes that while in service, the Veteran complained numerous times of chest pain.  These included a September 1977 complaint of sharp stabbing pain in his chest.  X-rays revealed an irregular 2.8 centimeter right lower lobe peripheral nodular infiltration with apparent central cavitation and probable air fluid level.  In October 1988, the Veteran complained of intermittent chest pain; he was assessed with unstable angina, and was referred to another hospital.  The hospital completed an evaluation that included a stress test and echocardiogram that were all normal.  The Veteran was diagnosed with noncardiac chest pain.

The Veteran has established he has current disability, as he has been receiving treatment for heart problems.  In addition, there is evidence that he complained of heart-related symptoms while in service.  Therefore, he should be afforded a VA examination for a medical nexus opinion concerning the nature and etiology of his heart problems - especially in terms of whether they are related to the chest pain that he had in service.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regards to the Veteran's claim for entitlement to service connection for a skin disability, a review of the STRs shows that the Veteran was treated for acne vulgaris while in service.  A review of his post-service treatment records shows treatment for a variety of dermatologic conditions, to include eczema, dermatoheliosis, acne, rosacea, and rhinophyma, for which he had surgery.

In August 2009, the Veteran was afforded a VA examination for his rhinophyma.  At that time, the examiner noted that the Veteran also had diffuse soft tissue thickening, sebaceous hyperplasia, inflammatory papules, and telangiectasias of nose and cheeks.  The Veteran was diagnosed with rosacea with rhinophyma, bilateral tinea pedis, and bilateral onychomycosis.  However, the VA examiner did not provide an opinion as to the etiology of the Veteran's skin disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Here, as the examiner did not provide an opinion regarding the etiology of the Veteran's claimed condition, which is probative to the issue at hand, the examination is inadequate.  Therefore, the Veteran should be afforded another VA examination for a medical nexus opinion concerning the nature and etiology of his current skin disability.

With regards to his claim for TDIU, the Board notes that the TDIU claim is "inextricably intertwined" with the service connection claims for a heart condition and a skin disability inasmuch as the Veteran's claim of unemployability is also predicated on these underlying disabilities.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  Therefore, this TDIU claim must be remanded just as the two service connection claims are also being remanded to avoid piecemeal adjudication of claims with common parameters.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).

In addition, the Veteran states he is receiving disability benefits from the SSA; however, there is no information as to what the benefits are for.  Therefore, attempts should be made to acquire these records on remand.

All relevant recent private and VA treatment records pertaining to the Veteran's heart condition and skin disability should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's recent treatment records maintained by the VAMC in Gainesville, Florida, especially those dated since December 2011 concerning his heart condition and skin disability.  If no such records are available or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

2. Request any outstanding private treatment records since July 2010 concerning the Veteran's heart condition and skin disability.  The amount of efforts needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1)controls, whereas subpart (c)(2) controls if they are.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented. 38 C.F.R. § 3.159(e)(1).

3. As well, obtain and associate with the claims file for consideration all SSA records, including all treatment records that formed the basis of any decision rendered by this other Federal agency.  If no such records are available or do not exist or the search for these records yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

4. Then, afford the Veteran a VA examination to determine the etiology of any heart condition present since October 2008 (when the Veteran filed his claim for service connection).  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the examiner's report.

Following examination of the Veteran and a review of the record, the examiner should identify all heart conditions present since October 2008.  In regards to EACH diagnosed disorder, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was incurred or aggravated as a result of the Veteran's active military service.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5. Schedule a VA examination to determine the etiology of all current skin disorders.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the examiner's report.

Following examination of the Veteran and a review of the record, the examiner should identify all skin disabilities present since October 2008.  In regards to EACH diagnosed disorder, the examiner should provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the disorder was incurred or aggravated as a result of the Veteran's active military service.

6. Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


